Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable storage media” encompasses transitory signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramaniyan et al. US 2019/0234207 A1.

	Subramaniyan teaches:
1. A method comprising: 
receiving sensor data from a system; [Fig. 1 102]
encoding the sensor data [Fig. 2 202] to a latent space representation [Fig. 2 212] via a trained encoder; [para. 0019]
generating a control action using the latent space representation; [Fig. 1 108 and para. 0026, “In another implementation, the targeted operating parameters can be used in an automated system to determine desirable (e.g., optimal) operating parameters of a drill in real-time, and change the operating parameters of the drill based on this determination.”] and 
issuing an instruction that corresponds to the control action for control of the system.  [para. 0026, “For example, the determined targeted operating parameters can be saved in a database and/or presented to an operator.”]

Subramaniyan teaches:
2. The method of claim 1 wherein the trained encoder is a trained encoder of a variational autoencoder.  [para. 0020]

Subramaniyan teaches:
6. The method of claim 1 wherein the instruction provides for control of a prime mover of the system.  [para. 0024, “The characteristic equation can be configured to receive a value representative of the first rock formation and the target rate of penetration as an input and generate a target operating parameter of the drill as an output (e.g., an operating parameter of the drill that can result in the target rate of penetration through the first rock formation).”]

	Regarding apparatus claim 17, this claim differs from method claim 1 in that it recites a “compressor” rather than an “encoder.”  The auto-encoder taught by the primary reference compresses the data to latent data.  See para. 0019.  This claim is rejected on the same grounds and rationale as method claim 1 as it recites the apparatus for implementing the method features of claim 1.

	Regarding CRM claim 20, this claim is rejected on the same grounds and rationale as method claim 1 as it recites the storage of the instructions for executing the method steps of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 7-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniyan et al. US 2019/0234207 A1 in view of Madasu et al. US 2021/0148213 A1.

	Subramaniyan does not teach the following limitation, however Madasu teaches:
3. The method of claim 1 comprising generating the control action via a trained Q- model.  [Fig. 4 NN 400 drives drill parameters]



It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Madasu with those of Subramaniyan.  A person having ordinary skill in the art would have been motivated to combine the teachings because Madasu teaches that a neural network model can be used to drive control parameters of a well.  (See Fig. 4).
	
	Madasu teaches:
4. The method of claim 1 comprising assessing the control action using a simulator.  [NN model 400 creates predictions]

	Madasu teaches:
5. The method of claim 4 comprising deciding whether to issue the instruction based on output of the simulator.  [Fig. 4]

	Madasu teaches:
7. The method of claim 1 wherein the instruction provides for control of a transmission operatively coupled to a prime mover of the system.  [para. 0079, “In cases where control of the operational parameter is automated, the telemetry module 124 or other downhole computer system (e.g., a downhole geosteering tool) coupled thereto may be used automatically control or change one or more controllable parameters (e.g., the RPM or speed of the mud motor 112, WOB, and/or fluid injection/flow rate).]

	Madasu teaches:
8. The method of claim 1 wherein the instruction provides for control of a relationship between a prime mover of the system and an energy source.  [para. 0079, “In cases where control of the operational parameter is automated, the telemetry module 124 or other downhole computer system (e.g., a downhole geosteering tool) coupled thereto may be used automatically control or change one or more controllable parameters (e.g., the RPM or speed of the mud motor 112, WOB, and/or fluid injection/flow rate).]

	Madasu teaches:
9. The method of claim 1 wherein the instruction provides for control of equipment of the system disposed between a prime mover and rotating machinery.  [para. 0079, “In cases where control of the operational parameter is automated, the telemetry module 124 or other downhole computer system (e.g., a downhole geosteering tool) coupled thereto may be used automatically control or change one or more controllable parameters (e.g., the RPM or speed of the mud motor 112, WOB, and/or fluid injection/flow rate).]

	Madasu teaches:
10. The method of claim 1 wherein the system comprises a pump system.  [Fig. 2]

	Madasu teaches:
11. The method of claim 1 wherein the system comprises a fleet of pump systems.  [Fig. 2]

Madasu teaches:
12. The method of claim 1, wherein the trained encoder is part of a trained controller and comprising generating the trained controller by providing training data to a controller; generating a control action using the controller; simulating a state based on the control action; generating a reward based on the simulated state; and using the reward to adjust one or more parameters of the controller to generate the trained controller.  [Fig. 5]

	Madasu teaches:
13. The method of claim 12 wherein the controller comprises a Q-model.  [Fig. 4]

	Madasu teaches:
14. The method of claim 13 wherein the Q-model is represented using a neural network.  [Fig. 4]

	Madasu teaches:
15. The method of claim 12 wherein generating the reward comprises utilizing at least one datum-dependent reward function, wherein the datum-dependent reward function comprises a gradient, and wherein a reward output by the datum-dependent reward function increases or decreases depending on a value of the datum.  [Fig. 5]

	Madasu teaches:
16. The method of claim 12 wherein the training data are associated with heterogeneous equipment and wherein the trained controller is configured to control heterogeneous pieces of equipment of the system.  [para. 0049, variables from various equipment used to train NN model 400] 


	Madasu teaches:
18. The system of claim 17 wherein the controller comprises a trained encoder of a variational autoencoder as the compressor and wherein the controller comprises a Q-model as a trained machine model.  [Fig. 4]

	Madasu teaches:
19. The system of claim 17 wherein the control action calls for at least one of enabling running with less equipment, running equipment according to a desired operating range to reduce failure and increase reliability, automatically adjusting at least one operating range to improve consistency and failure prediction, and reducing fuel consumption by optimizing equipment performance.  [para. 0053]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115